 



Exhibit 10.41
PEROT SYSTEMS CORPORATION
2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
ARTICLE ONE
GENERAL PROVISIONS
     I. PURPOSE OF THE PLAN
     This Plan is intended to promote the interests of Perot Systems
Corporation, a Delaware corporation, by creating an equity incentive arrangement
to attract and retain the services of highly qualified non-employee Board
members.
     Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the attached Appendix.
     II. ADMINISTRATION OF THE PLAN
     Administration of the Plan shall be self-executing in accordance with its
terms and no plan administrator shall exercise any discretionary functions with
respect to any stock issuance made under the Plan except as provided in IV(B)
below.
     III. ELIGIBILITY
     Eligible Directors shall be limited to non-employee Board members (other
than Ross Perot).
     IV. STOCK SUBJECT TO THE PLAN
     A. The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. Subject to any additional shares authorized by
the vote of the Board and approved by the shareholders, the number of shares of
Common Stock reserved for issuance over the term of the Plan shall not exceed
500,000 shares.
     B. If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made by
the Plan Administrator to the maximum number and/or class of securities issuable
under the Plan. Such adjustments are to be effected in a manner that shall
preclude the enlargement or dilution of rights and benefits hereunder. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.

 



--------------------------------------------------------------------------------



 



ARTICLE TWO
DIRECTOR AUTOMATIC GRANTS
     I. TERMS
     A. Grant Dates. Grants under this Article Two shall be made on the dates
specified below:
          1. Each individual who is first elected or appointed as a non-employee
Board member at any time on or after May 31, 2006 shall automatically be
granted, on the date of such initial election or appointment, a number of shares
equal to the product of (a) the number of months (including full and partial
months) remaining until the next June 1 divided by 12 and (b) 5,000, provided
that individual has not previously been in the employ of the Corporation or any
Parent or Subsidiary within the three year period ending on the date of such
initial election or appointment.
          2. On June 1 of each year, beginning with 2006, each individual who is
to continue to serve as an Eligible Director, whether or not that individual is
standing for re-election to the Board at that particular annual meeting of
shareholders, shall automatically be granted an additional 5,000 unrestricted
shares of Common Stock. There shall be no limit on the number of such stock
awards any one Eligible Director may receive over his or her period of Board
service, and non-employee Board members who have previously been in the employ
of the Corporation (or any Parent or Subsidiary) shall be eligible to receive
one or more such annual stock awards over their period of continued Board
service.
     B. Issuance of Shares. Each stock award for 5,000 shares shall be
immediately vested and shall be issued to the applicable Eligible Director as
soon as administratively practicable after such Eligible Director becomes
entitled to the award.
     C. Deferral Election. Each Eligible Director may elect to defer receipt of
a future year’s stock award to the date his or her Service terminates, in
accordance with the rules of this Section. An election to defer must apply to
the entire stock award for the year in question and must be made prior to the
date such award is granted. A deferral election once made shall continue in
effect for each subsequent year’s award unless revoked at least 30 days before
the grant date of such future year’s award. All deferral elections shall be
irrevocable as of the date of the award to which the election relates.
ARTICLE THREE
MISCELLANEOUS
     I. TAX WITHHOLDING
     The Corporation’s obligation to deliver shares of Common Stock shall be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements.

 



--------------------------------------------------------------------------------



 



     II. EFFECTIVE DATE AND TERM OF THE PLAN
     A. The Plan became effective immediately on the Plan Effective Date. Awards
may be granted under the Plan at any time on or after the Plan Effective Date.
     B. The Plan shall terminate upon the earliest to occur of (i) May 31, 2016
or (ii) the date on which all shares available for issuance under the Plan shall
have been issued as fully-vested shares.
     III. AMENDMENT OF THE PLAN
     The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. In addition, shareholder approval will
be required for any amendment to the Plan that (i) materially increases the
number of shares of Common Stock available for issuance under the Plan,
(ii) materially expands the class of individuals eligible to receive awards
under the Plan, (iii) materially increases the benefits accruing to the
Participants under the Plan (iv) materially extends the term of the Plan,
(v) expands the types of awards available for issuance under the Plan, or
(vi) is otherwise required by applicable laws, rules or regulations, including
but not limited to any rules of any stock exchange or market system on which the
Common Stock is then listed for trading.
     IV. REGULATORY APPROVALS
     A. The implementation of the Plan, the issuance of any shares of Common
Stock pursuant to any award under the Plan shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the stock granted under it and the shares of
Common Stock issued pursuant to it.
     B. No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any stock exchange or market system on which Common Stock is then listed for
trading.
     V. NO EMPLOYMENT/SERVICE RIGHTS
     Nothing in the Plan shall confer upon the Participant any right to continue
in Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining such person) or of the Participant, which rights are
hereby expressly reserved by each, to terminate such person’s Service at any
time for any reason, with or without cause.
     VI. COMPLIANCE WITH 409A
     The Plan and all awards granted hereunder are intended to comply with the
requirements of Code Section 409A and shall be administered accordingly,
including, without limitation, the delay in payment of all deferred awards for
six months after the Participant’s termination of service for any Participant
who is a “specified employee” within the meaning of Code Section 409A.

 



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Plan:
          A. Board shall mean the Corporation’s Board of Directors.
          B. Code shall mean the Internal Revenue Code of 1986, as amended.
          C. Common Stock shall mean the Corporation’s Class A Common Stock.
          D. Corporation shall mean Perot Systems Corporation, a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Perot Systems Corporation, which shall by appropriate
action adopt the Plan.
          E. Eligible Director shall mean a non-employee Board member eligible
to participate in this Plan in accordance with the eligibility provisions of
Articles One and Three.
          F. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
          G. Participant shall mean any person who is issued shares of Common
Stock under the Plan.
          H. Plan shall mean the Corporation’s 2006 Non-Employee Director Equity
Compensation Plan, as set forth in this document.
          I. Plan Administrator shall mean the Corporation.
          J. Plan Effective Date shall mean May 31, 2006.
          K. Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary) by a person in the capacity of an employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the stock award thereunder. For purposes of the Plan, a Participant
shall be deemed to cease Service immediately upon the date on which the
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Parent or Subsidiary.
          L. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 